Citation Nr: 1435048	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  06-08 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected pes planus and bilateral plantar fasciitis; service-connected degenerative disc disease L5-S1; and/or service-connected chondromalacia of the left knee.

2.  Entitlement to service connection for a neck disability, to include as secondary to service-connected pes planus and bilateral plantar fasciitis; service-connected degenerative disc disease L5-S1; and/or service-connected chondromalacia of the left knee.

3.  Entitlement to service connection for skin diseases (other than pseudofolliculitis barbae), to include tinea versicolor.
 
4.  Entitlement to a higher initial disability rating for degenerative disc disease of L5-S1, currently evaluated as 20 percent disabling.

5.  Entitlement to a higher initial disability rating for chondromalacia of the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977, with additional service in the U.S. Air Force Reserves.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision that, in pertinent part, denied service connection for a right knee disability and for chronic neck pain; and declined to reopen a claim for service connection for tinea versicolor on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In May 2010, the Veteran testified during a hearing before RO personnel.

In March 2011, the Board found new and material evidence to reopen the claim for service connection for skin diseases; and remanded the reopened claim, along with claims for service connection for a right knee disability and for a neck disability, for additional development.  The Board is satisfied there was substantial compliance with its remand orders for the claims decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues of higher initial ratings for degenerative disc disease of L5-S1 and for chondromalacia of the left knee, and the claim for service connection for a neck disability are addressed in the REMAND portion of the decision below; and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a right knee disability, to include arthritis of the right knee, that is related to a disease or injury during active service, or proximately due to a service-connected disability.

2.  Skin diseases other than pseudofolliculitis barbae were not exhibited in service and are not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  A claimed right knee disability, to include arthritis of the right knee, was not incurred or aggravated in service; may not be presumed to have been incurred therein and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2013).

2.  Skin diseases other that pseudofolliculitis barbae were not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a May 2011 letter, VA's Appeals Management Center (AMC) notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the May 2011 letter, the AMC specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record.  The opinions expressed therein are predicated on a review of the history and consideration of the Veteran's complaints and symptoms.  

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic under section 3.309.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 - 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

With specific regard to Reserve service, service connection may be granted for disability resulting from either disease or injury incurred in, or aggravated while performing, active duty for training.  With respect to time periods of inactive duty training, service connection may only be granted for disability resulting from injury so incurred or aggravated, or for an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.6 (2013).

Here, the Veteran is presumed sound at entry in June 1973.

A.  Right Knee Disability

Service treatment records show that the Veteran complained of pain in both knees in November 1975.  He did not report any trauma or swelling, but did report a history of pain to both knees from time to time.  Clinical evaluation then revealed no effusion and no tenderness.  Subpatellar crepitance, left greater than right, was documented on the Veteran's separation examination from active service in May 1977.  

There is no competent evidence of arthritis of the right knee in service or within the first post-service year.  

Air Force Reserve records show multiple complaints of pain in the knees, back, shoulder, and neck.  One examiner diagnosed chondromalacia patellae in April 1978, due to varus deformity of ankles and knees.  In September 1978, another examiner noted that the Veteran's complaints had been thoroughly investigated for organic disturbance and that none had been found.  There also was no current evidence of physical impairment of the back, neck, or arms.  The examiner in September 1978 recommended psychotherapy, and opined that this was a difficult psycho somatic case.

VA examination in June 1979 revealed full range of motion of the Veteran's right knee.  Congenital bipartite patella, asymptomatic, was diagnosed.

Air Force Reserve records again show an assessment of chondromalacia patellae in May 1983, following complaints of pain in both knees.

X-rays taken of the Veteran's right knee in August 1999 revealed normal bone density, joint space, and soft tissues.  In May 2000, the Veteran underwent kinesiotherapy for bilateral knee pain.  He continued to report pain in both knees in May 2003.

X-rays taken of the Veteran's right knee in October 2003 revealed a normal knee.  The joint spaces were well maintained; and there was no evidence of fracture, dislocation, or bony lesions.

VA records include a diagnosis of pain to both knees, and a chronic history of bilateral knee pain in December 2003.  Records show that the Veteran again underwent therapy, and an application of "Bio-Freeze" was applied to both knees.  In January 2004, the Veteran complained of pain in his back, neck, both knees, and right leg.  At the time, the Veteran reported a chronic pain problem, and stated that his pain increased after a motor vehicle accident a couple of weeks ago and that pain medications were not effective.  The Veteran again was treated for pain in his knees, back, neck, and legs in May 2004; and reported a pain intensity level of 7 on a 10-point scale in October 2004, and reported pain located in feet, knees, and back.  Records show continuing complaints of bilateral knee pain in 2005 and in 2007.

In May 2010, the Veteran testified that his right knee disability is proximately due to his foot mechanics and chondromalacia of his left knee.
 
Pursuant to the Board's March 2011 remand, the Veteran underwent a VA examination in March 2012.  The examiner reviewed the claims file and noted the Veteran's medical history.  The Veteran reported that his right knee had been hurting for years, which he attributed to his altered gait due to his back pain and left knee pain.  He reported having no flare-ups.  On examination, range of motion of the Veteran's right knee was to 110 degrees on flexion, with pain from 90 degrees; and to 0 degrees on extension.  There was no additional limitation in range of motion following repetitive-use testing.  X-rays revealed a normal bony right knee.  No right knee disability was diagnosed.

Based on the available records and the Veteran's self-report, the March 2012 examiner opined that there is no diagnosable right knee condition.  In the absence of any diagnosis of a right knee disability, there can be no basis for service connection.

It is noted that a diagnosis of "DJD of knees" was included in an April 2001 VA physical therapy note.  However, a contemporaneous x-ray report of the knees, which noted a history of DJD, indicated the examination was normal.  The x-ray findings are probative rather than the unexplained notation of DJD in the physical therapy note.  Accordingly, the physical therapy note diagnosis of DJD is not probative.  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

To the extent the Veteran contends he currently experiences right knee pain, his statements are competent and credible.  However, he is not shown to have the medical expertise to diagnose or determine the etiology of any right knee disability.  Again, this is not something that would be readily apparent to a lay person.  Clinicians must rely on examination, medical history, and diagnostic criteria to render a diagnosis and determine etiology.  In this case, the Board finds credible, competent and probative the Veteran's reports of experiencing pain in the right knee both during active service and post-service.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Nor is there any evidence of residuals of a right knee injury stemming from Air Force Reserve service.

The report of the March 2012 examination indicates that the Veteran does not have a current right knee disability, and that no basis for service connection was found.  This is highly probative evidence against finding a nexus between any present right knee disability and active service, and/or a service-connected disability.

The Board finds the March 2012 examiner's opinion to be probative for resolving the matter on appeal.  As noted above, the examiner has the medical knowledge to express a competent opinion; and found no evidence of a current right knee disability, and hence, no basis for establishing any relationship as required for service connection or secondary service connection.  As the opinion is based on a review of the history and an examination, the Board finds that the examination was adequate.  

In this case, the competent evidence is against finding that the Veteran has a current right knee disability linked to service or to a service-connected disability.  A preponderance of the evidence is therefore against a finding that the Veteran's right knee disability either had its onset during service or is related to the in-service complaints of knee pain or due to or aggravated by a service-connected disability.  The reasonable doubt doctrine is not for application.  Thus, service connection for a right knee disability, to include as secondary to service-connected pes planus and bilateral plantar fasciitis; service-connected degenerative disc disease L5-S1; and/or service-connected chondromalacia of the left knee, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).  

B.  Skin Diseases

Service treatment records show a diagnosis of acne in April 1974, and an infected sebaceous cyst of nose in June 1974.  In August 1975, the Veteran complained of a rash on his arms; medicated lotion was applied.  Records show complaints of a rash with cold symptoms in August 1976.  At that time the physician indicated possible urticaria.  On a "Report of Medical History" completed by the Veteran in May 1977, the Veteran reported skin diseases.  The examiner noted mumps, measles, and chickenpox in childhood with no complications and no sequella.  No skin disease was found at separation from active service in May 1977.

During a September 1977 VA examination, the Veteran reported a skin rash over the chest and sometimes behind the knee, with on and off bumps over the pubic area, which had been ongoing since 1975.  Examination revealed the presence of macular whitish spots on the front and back of the Veteran's chest, and the presence of some popular lesions over the pubic area.  The examiner diagnosed tinea versicolor. 

Air Force Reserve records show a complaint of rash on back and on face in December 1980, and a diagnosis of furunculosis.  In October 1981, the Veteran complained of rash on penis.  The examiner diagnosed a face rash and noted that the rash was not visible then, and to return when the rash was visible.  Records include assessments of seborrheic dermatitis and pseudofolliculitis barbae in November 1981.  A rash in the groin area was noted in May 1983.  In August 1983, the Veteran reported a rash on his right arm, which was not seen by the examiner.  On a "Report of Medical History" completed by the Veteran in July 1986, he checked "no" in response to whether he ever had or now had skin diseases.

VA hospital records, dated in March 1995, reflect that the Veteran underwent excision of a keloid of the left ear.  A recurrent keloid of the left ear was noted in July 1996.  Records show that the Veteran presented with complaints of a history of pruritis of his face in July 1998, and requested some medicated lotion.  

VA records, dated in May 2005, show that the Veteran complained of a rash on groin and buttock areas.  Examination revealed a fine rash in the groin area, with no erythema.  Dermatitis of the groin was diagnosed.  In June 2007, the Veteran reported a rash on his back.  A fungal rash on the skin was noted by the clinician.  In July 2010, the Veteran requested treatment for jock itch and persistent yeast infection.  

Following the Board's March 2011 remand, the Veteran underwent a VA examination in March 2012 for purposes of determining the nature and etiology of the Veteran's skin rash.  At that time the Veteran described the rash as constant in the genital area, and which started in 1975; that the rash was worse with heat; and that it itched.  He reported using medicated creams on a regular basis to lessen the symptoms.  The examiner diagnosed tinea cruris [sic], characterized as an infectious skin condition. 

The March 2012 examiner opined that the Veteran's current skin rash was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner reasoned that there was no documentation in service treatment records of an ongoing genital rash, and no rash was documented on the Veteran's separation examination.

As a preliminary matter, the Board notes that service connection already has been established for the Veteran's pseudofolliculitis barbae.

The Board also notes that the Air Force Reserve records do not show any chronic skin rash attributed to injury or disease, as applicable, during Reserve service.  Nor are any skin diseases other than scleroderma considered chronic.  See 38 C.F.R. § 3.309.

As for service connection on a direct basis, the report of the March 2012 examination weighs against a finding that any skin disease is related to disease or injury in active service.  The Board finds the March 2012 opinion is factually accurate, fully articulated, and contains sound reasoning.  Therefore, the opinion is afforded significant probative value.  

To the extent the Veteran contends he currently has a recurring skin rash, his statements are competent and credible.  However, he is not shown to have the medical expertise to diagnose or determine the etiology of skin disease.  Again, this is not something that would be readily apparent to a lay person.  Physicians must rely on examination, medical history, and special diagnostic testing to render a diagnosis and determine etiology.  While the Veteran reported the onset of his current skin disease in active service in 1975, he also reported that he had not had any skin diseases during Air Force Reserve service in July 1986 and the June 1977 separation examination was normal; thus, his statements in this regard are not credible.  Moreover, the VA examiner opined that the Veteran's current skin disease was less likely as not incurred in or caused by an in-service injury, event or illness.  The examiner reviewed the history, conducted an examination and provided an opinion which is supported by a rationale.  Accordingly, the medical opinion is highly probative evidence against finding a nexus between any presently recurring episodes of skin rash and service.  

In this case, the competent evidence is against finding that any recurring skin rash is linked to service.  A preponderance of the evidence is therefore against a finding that the Veteran's current skin disease either had its onset during service or is related to disease or injury in active service.  The reasonable doubt doctrine is not for application.  Thus, service connection for skin diseases is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).  

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for skin diseases, to include tinea versicolor and tinea cruris.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right knee disability is denied.

Service connection for skin diseases, to include tinea versicolor and tinea cruris, is denied.


REMAND

Neck Disability
 
The Veteran seeks service connection for a neck disability and has asserted that the claimed disability is secondary to his service-connected pes planus and bilateral plantar fasciitis, service-connected degenerative disc disease L5-S1, and/or service-connected chondromalacia of the left knee.

Service treatment records do not reflect any findings or complaints of neck pain or a neck disability.

The post-service records include an assessment of acute cervical spondylosis C5-C6 with C6 neuropathy in August 1994.  VA hospital records, dated in May 1995, show that the Veteran underwent a C5-C6 anterior cervical discectomy and fusion.  VA records show continuing complaints of neck pain following the surgical procedure, and that the Veteran began physical therapy in May 2002.  Chronic cervical pain was noted in May 2005.

In May 2010, the Veteran testified that his neck started hurting in active service when he walked around with all his gear and with an M-16 slung across his neck.  He also testified that he was "duck walking" at the time, due to a bilateral foot condition and back pain, and that he started experiencing problems with his neck.  The Veteran testified that he eventually had surgery on his neck, and that he again has herniated disks in his cervical spine.

The report of a March 2012 VA examination includes current diagnoses of cervicalgia and degeneration of cervical intervertebral disc.  The March 2012 examiner opined that the Veteran's neck disabilities were less likely as not incurred in or caused by any in-service injury, event, or illness.  The examiner noted that the Veteran had no documented care for his neck pain while in service, and that complaints one time of neck pain do not support a finding of ongoing neck problems in active service.  The examiner found no evidence of any event or injury in active service which would cause the arthritis and disc degeneration in his neck. 

With regard to the Veteran's claim for secondary service connection, the Board finds that the March 2012 examiner did not provide an opinion regarding whether the Veteran's neck disabilities are caused or aggravated by the service-connected pes planus and bilateral plantar fasciitis; service-connected degenerative disc disease L5-S1; and/or service-connected chondromalacia of the left knee.  Hence, the Board cannot resolve this matter without further medical clarification.

Higher Initial Disability Ratings

In March 2012, the RO granted service connection for degenerative disc disease of L5-S1 and assigned an initial 20 percent disability evaluation, effective October 3, 2003; and granted service connection for chondromalacia of the left knee and assigned an initial 10 percent disability evaluation, effective October 3, 2003.  Correspondence submitted by the Veteran's representative in July 2012 has been accepted by the Board as a notice of disagreement (NOD) with the initial ratings.

The RO has not resolved the notice of disagreement to the Veteran's satisfaction, nor has it issued a statement of the case concerning the initial ratings assigned for each disability.  The Board is required to remand the claims for the issuance of such statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  The March 2012 VA examination report should be returned to the examiner (or, if that examiner is unavailable, a suitable substitute) for an addendum identifying any current neck disabilities, and expressing an opinion as to:  

(a)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected pes planus and bilateral plantar fasciitis; service-connected degenerative disc disease L5-S1; and/or service-connected chondromalacia of the left knee, caused the Veteran's neck disabilities.  

(b)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected pes planus and bilateral plantar fasciitis; service-connected degenerative disc disease L5-S1; and/or service-connected chondromalacia of the left knee, aggravated (i.e., increased in severity) the neck disabilities beyond the natural progress.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.

The Veteran's claims file must be made available to the examiner, and the examination report should note review of the file.

2.  After ensuring that the requested actions are completed, re-adjudicate the claim (service connection for a neck disability) on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

3.  Issue a SOC with regard to the initial ratings assigned for degenerative disc disease of L5-S1 and for chondromalacia of the left knee.  This SOC must set forth the Veteran's rights and responsibilities in perfecting an appeal.  The Board will further consider these issues only if a timely substantive appeal is received in response to the SOC.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


